DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2021 has been entered.

Claim Objections
Claim 10 is objected to because of the following informalities: the word “each” is repeated in line 11.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification, as originally filed does not describe a plasma processing apparatus comprising an electrostatic shield having a plurality of angled plates defining a plurality of slots, wherein each angled plate has at least one edge proximate the dielectric wall that are rounded with radius of curvature between 1 mm and 20 mm, as required by independent claim 10.  It should be noted that the angled plates of the electrostatic shield of the elected embodiment of Fig. 4 do not comprise a rounded edge proximate to the dielectric wall, as claimed in the newly amended independent claim 10. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, US 5,234,529 in view Lai et al., EP 0801413 or Dempo et al., JP 2011-96690 or Banna et al., US 2015/0191823 and George et al., US 7,232,767.
Johnson shows the invention substantially as claimed including a plasma processing apparatus, comprising: a plasma chamber; a dielectric wall 18 forming at least a portion of the plasma chamber; an inductive coupling element 14/14a located proximate the dielectric wall, the inductive coupling element configured to generate a plasma in the plasma chamber when energized with radio frequency (RF) energy; and an electrostatic shield 16/16a located between the inductive coupling element and the 
Johnson does not expressly disclose a plurality of angled plates defining a plurality of the slots, wherein each slot of the plurality of slots is angled relative to a direction perpendicular to the dielectric wall to produce an uninterrupted oblique line of sight angle from the inductive coupling element to the dielectric wall. Lai et al. discloses a plasma processing apparatus comprising a shield comprising a plurality of angled plates 22 defining a plurality of slots (spaces between the plates 22), wherein each slot of the plurality of slots is angled relative to a direction perpendicular to a dielectric wall to produce an uninterrupted oblique line of sight angle from the inductive coupling element to the dielectric wall (see, for example, fig. 2C and its description).  Also, Dempo et al. discloses a plasma processing apparatus comprising a shield 70 comprising a plurality of angled plates 116 defining a plurality of slots 110, wherein each slot of the plurality of slots is angled relative to a direction perpendicular to the dielectric wall to produce an uninterrupted oblique line of sight angle from the inductive coupling element to the dielectric wall (see, for example, figs. 14 and 16-17, and their descriptions).  Additionally, Banna et al. discloses a plasma processing apparatus comprising a shield 190 comprising a plurality of angled plates 308 defining a plurality of slots, wherein each slot of the plurality of slots is angled relative to a direction perpendicular to the dielectric wall to produce an uninterrupted oblique line of sight angle from the inductive coupling element to the dielectric wall (see, for example, figs. 3A, 3C, and 4A-4B, and their descriptions). Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention 
Regarding the limitation of each angled plate has at least one edge proximate the dielectric wall that is rounded with radius of curvature between 1 mm to 20 mm, it should be noted that the plates 22 of Lai et al. have a curvature in the form of a S (see fig. 2C), Lai et al. further discloses that the shield can have a rounded shape (fig. 2D), and the plates 116 of Dempo et al. have at least one edge proximate the dielectric wall that is rounded with a radius of curvature (see for example edges 116-n and 116-3 of plates 116). Additionally, the configuration of the claimed plate is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed plate is significant. Furthermore, and this notwithstanding, George et al. discloses a plasma processing apparatus comprising a shield plate 401/470 with a surface that can have a variety of different shapes near the edge of the plate, including a rounded shape with a radius of curvature (see, for example, figs. 4, 8a-8b).  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the slots of the apparatus of Johnson modified by Lai et al. or 
With respect to the claimed radius of curvature, a prima facie case of obviousness still exists because it would have been obvious to one of ordinary skill in the art to optimize the radius of curvature of the slots during routine experimentation depending upon, for example, the desired plasma density/characteristics, and such limitation would not lend patentability to the instant application absent the showing of unexpected results.
Regarding claim 12, it should be noted that the slots of the shield of the apparatus of Johnson et al. modified by Lai et al. or Dempo et al. are angled in a clockwise direction that create a clockwise pattern between the electrostatic shield and the dielectric wall.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, US 5,234,529 in view Lai et al., EP 0801413 or Dempo et al., JP 2011-96690 or Banna et al., US 2015/0191823 and George et al., US 7,232,767, as applied to claims 10 and 12 above, and further in view of Brcka et al., US 2007/0131544 or Drewery et al., US 2012/0273130.
Johnson, Lai et al., Dempo et al. and Banna et al. are applied as above, and it appears that the slots defined by the plurality of angled plates of Lai et al. (see fig. 2C), Dempo et al. (see fig. 17), and Banna et al. (see figs. 3A, 3C and 4A-4B) are angled perpendicular to the dielectric wall within the claimed angle range.  Additionally, a prima .   

Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motokawa, US 2008/0283500 in view Lai et al., EP 0801413 or Dempo et al., JP 2011-96690 or Banna et al., US 2015/0191823 and George et al., US 7,232,767.
Motokawa shows the invention substantially as claimed including a plasma processing apparatus, comprising: a plasma chamber; a dielectric wall 15/17 forming at least a portion of the plasma chamber; an inductive coupling element 31 located proximate the dielectric wall, the inductive coupling element configured to generate a 
Motokawa does not expressly disclose that the plurality of plates are angled to define slots that are angled relative to a direction perpendicular to the dielectric wall as claimed. Lai et al. discloses a plasma processing apparatus comprising a shield comprising a plurality of angled plates 22 defining a plurality of slots (spaces between the plates 22), wherein each slot of the plurality of slots is angled relative to a direction perpendicular to a dielectric wall to produce an uninterrupted oblique line of sight angle from the inductive coupling element to the dielectric wall (see, for example, fig. 2C and its description).  Also, Dempo et al. discloses a plasma processing apparatus comprising a shield 70 comprising a plurality of angled plates 116 defining a plurality of slots 110, wherein each slot of the plurality of slots is angled relative to a direction perpendicular to the dielectric wall to produce an uninterrupted oblique line of sight angle from the inductive coupling element to the dielectric wall (see, for example, figs. 14 and 16-17, and their descriptions).  Additionally, Banna et al. discloses a plasma processing apparatus comprising a shield 190 comprising a plurality of angled plates 308 defining a plurality of slots, wherein each slot of the plurality of slots is angled relative to a direction perpendicular to the dielectric wall to produce an uninterrupted oblique line of sight angle from the inductive coupling element to the dielectric wall (see, 
Regarding the limitation of each angled plate has at least one edge proximate the dielectric wall that is rounded with radius of curvature between 1 mm to 20 mm, it should be noted that the plates of Motokawa have a curvature on the edge (surface) proximate the dielectric wall 15 (see, for example, figs. 3A-4B), the plates 22 of Lai et al. have a curvature in the form of a S (see fig. 2C), Lai et al. further discloses that the shield can have a rounded shape (fig. 2D), and the plates 116 of Dempo et al. have at least one edge proximate the dielectric wall that is rounded with a radius of curvature (see for example edges 116-n and 116-3 of plates 116). Additionally, the configuration of the claimed plate is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed plate is significant. Furthermore, and this notwithstanding, George et al. discloses a plasma processing apparatus comprising a shield plate 401/470 with a surface that can have a variety of different shapes near the edge of the plate, including 
With respect to the claimed radius of curvature, a prima facie case of obviousness still exists because it would have been obvious to one of ordinary skill in the art to optimize the radius of curvature of the slots during routine experimentation depending upon, for example, the desired plasma density/characteristics, and such limitation would not lend patentability to the instant application absent the showing of unexpected results.
Regarding claim 12, it should be noted that the slots of the shield of the apparatus of Motokawa et al. modified by Lai et al. or Dempo et al. are angled in a clockwise direction that create a clockwise pattern between the electrostatic shield and the dielectric wall.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motokawa, US 2008/0283500 in view of Lai et al., EP 0801413 or Dempo et al., JP 2011-96690 or Banna et al., US 2015/0191823 and George et al., US 7,232,767, as applied to claims 10 and 12 above, and further in view of Brcka et al., US 2007/0131544 or Drewery et al., US 2012/0273130.



Response to Arguments
Applicant’s arguments, see pages 7-9, filed 07/28/2021, with respect to the rejection of independent claim 10 over the teachings of the Brcka et al. and the Drewery et al. references have been fully considered and are persuasive.  Therefore, the teachings of the Brcka et al. and Drewery et al. references are no longer used in the rejection of independent claim 10. However, applicant's arguments filed 07/28/2021 with respect to the Lai et al. and Dempo et al. references have been fully considered but they are not persuasive. 
Applicant argues that Lai et al. does not disclose the newly added limitation of the plurality of slots being angled to produce an uninterrupted oblique line of sight angle as claimed.  The examiner respectfully disagree and contends that fig. 2C of Lai et al. discloses an embodiment in which a plurality of angled plates 22 define a plurality of slots, wherein the slots defined by the plurality of plates are angled so that an uninterrupted line of sight angle is form (see the diagonal uninterrupted line of sight between plates 22 of fig. 2C).  It should further be noted that the previously cited secondary reference of Dempo et al. also discloses this limitation (see, for example, fig. 17). Additionally, it should be noted that newly cited and relied upon reference of Banna et al. also discloses this limitation.
Applicant further argues that the Lai et al. and Dempo et al. references do not disclose the newly claimed limitation of a rounded edge on the angled plates.  The examiner respectfully disagrees and contends that the plates 22 of fig. 2C of Lai et al. have a curvature in the form of S, the embodiment of Fig. 2D of Lai et al. discloses that the shield can have a rounded shape, and the plates 116 of Dempo et al. have at least st paragraph rejection above, the specification of the instant claimed invention does not describe, with respect to the elected embodiment of fig. 4, an electrostatic shield comprising a plurality of angled plates having at least one edge rounded as claimed in the newly amended independent claim 10.  Furthermore, the secondary reference of George et al. discloses a shield plate 401/470 with a surface that can have a variety of different shapes near the edge of the plate, including a rounded shape with a radius of curvature (see, for example, figs. 4, 8a-8b). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUZ L ALEJANDRO whose telephone number is (571)272-1430.  The examiner can normally be reached on Monday and Thursday, 8:30 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        



November 6, 2021